Title: To James Madison from John Gavino, 15 November 1808
From: Gavino, John
To: Madison, James



No: 63
Sir 
Gibraltar 15th. Novr. 1808

Without the honour of any of your Commands, I beg leave to Confirm my last Respects No: 62 under date of 22d: October, when advised the arrival of the ship Leonidas Capn: Mc:Kinsie at Algeir at a very Seasonable time & that all was well, as that Coll. Lear had drawn on me for $7000 wch. are paid, having sent me £1500 Stg: in Bills on Messrs: Bearings of London to provide for same.  I have Still by me said Gents: dfts P

$7000}6000on your Department for provision of his former Bills, but I have not yet been able to Dispose thereof unless at a great loss, wh: I will not do, & rather suffer the outlay of the Cash.
I have now to inform you that on the 4t: Instant arrived in this Port last from Cadiz a Schooner under American Collours without Bill of health.  The Master who calls himself Nathaniel Norris, Reported to the Health office, that the Schooner is calld the Philadelphia Packett of Boston, who was blown off the Cost has 110 Hhds Leaf Tobacco, 60 Tunes of Rice & some flower.  By what I find she run away from Cadiz, as had no Bill of health.  I sent underhand a Person to get what particulars he could from the Mate, but would give none, or even the Vessels Name, wch: he sayd believed was calld the Mary of Boston.  Indeed my opinion is that she has Violated the Embargo, wth: the assertion of being blown off the Coast into Cadiz Bay, & from thence to Gibr: spokes for it self.  She is a new Vessel of about 120 Tonns, has two Topsails, new Lead & Varnishd sides, & by her Built, the American Masters of Vessels here suppose, her to be Beverly Construction, is under a rigorouse Quarantine for want of the Bill of health, which is all the information I can at present hand you.  The Master further reported that when he left the U. S. the Embargo was Strictly kept on.
The Portuguese Squadron under the Command of Cap: Scamiche is Cruising in the Gutt Consisting of one 74, Two large frigates and a Brig of War
The Emperour of Morrocos frigates that were in this Bay & Cruising Occasionally round the Rock have received order to go & lay up at Larach.  The Algereens I believe have also retired, as nothing have been seen of them for some time past.
It is reported that the Port of Triest has been opend to the English.
Lord Collingwood with the British fleet Continues off Toulon.  I have the honour to be with Respect, Sir Your most Obed: and most huml. Sert:

John Gavino


I herewith hand you the Chronicles to which referr for what relates to the affairs in Spain.

